In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00313-CV


                              ERIN REDING, APPELLANT

                                            V.

                     LUBBOCK COUNTY HOSPITAL DISTRICT
                 D/B/A UNIVERSITY MEDICAL CENTER, APPELLEE

                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2017-527,902, Honorable William C. Sowder, Presiding

                                  September 13, 2018

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Erin Reding, filed a notice of appeal in the above-referenced cause

without paying the requisite filing fee. By letter dated August 23, 2018, the Clerk of this

Court notified Reding that unless she was excused from paying costs under Appellate

Rule 20.1, failure to pay the filing fee by September 4 would result in dismissal of the

appeal. See TEX. R. APP. P. 20.1, 42.3(c). To date, Reding has not paid the filing fee,
communicated to the Clerk that she is presumed indigent under Rule 20.1, or sought

leave to proceed without payment of costs. See TEX. R. APP. P. 20.1; TEX. R. CIV. P. 145.


       Because Reding failed to comply with a requirement of the appellate rules and a

notice from the Clerk requiring action within a specified time, we dismiss the appeal. TEX.

R. APP. P. 42.3(c).


                                                       Per Curiam




                                            2